t c summary opinion united_states tax_court richard s leyh and ellen p o’neill petitioners v commissioner of internal revenue respondent docket no 29908-13s filed date richard s leyh and ellen p o’neill pro sese brooke s laurie for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 penalty for petitioners’ taxable_year the issues for our consideration are whether petitioner ellen p o’neill performed more than hours of services in her rental real_estate activity so as to be entitled to deduct losses from non-passive-activity income within the meaning of sec_469 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background petitioners resided in the vicinity of austin texas at the time their petition was filed ellen p o’neill petitioner worked regularly in the rental real_estate activity mr leyh also worked full time but was not engaged in the rental real_estate activity the real_estate activity involved petitioners’ ownership of rental properties petitioner was responsible for the operation of the rental real_estate activity and had been so engaged for a number of years eleven of the properties were single family residences and one was a condominium unit petitioner performed some of the repairs and most of the maintenance on the properties for example if a tenant called about a plumbing or appliance problem petitioner would personally resolve the problem additionally she handled the rental_activity including advertising for interviewing and vetting of potential tenants she did all of the paperwork bookkeeping and research for potential properties to purchase during petitioner performed extensive research regarding potential florida rental properties for acquisition petitioners resided on a ranch in dripping springs texas that was approximately to miles from the rental properties depending on the route taken the rental properties were in austin texas the drive to which took approximately to minutes again depending on the route taken and the traffic conditions petitioner regularly drove to the austin area to resolve problems perform maintenance and administer and operate the rental properties petitioner maintained a contemporaneous log detailing the type of rental property activity that she engaged in each day respondent had audited petitioner’s returns for years before and petitioner had become aware of the requirements for deducting losses from a rental real_estate activity from non-passive income in particular she knew that she had to materially participate in the business by spending hours or more involved in the activity during the taxable_year when it came time to have the income_tax return prepared petitioners’ return preparer from earlier years was not available and petitioner spent time searching for a certified_public_accountant c p a to prepare petitioners’ return petitioners provided their information including information regarding the rental real_estate activity to the c p a and they deducted a dollar_figure loss from the rental real_estate activity on their return to reduce their non-passive-activity income respondent examined the return and petitioners offered petitioner’s log in support of their position that they were entitled to deduct the real_estate losses from their non-passive-activity income although the log detailed the dates types of activity and number of hours that petitioner spent in the activity the number of hours spent traveling from petitioners’ residence to the rental properties had not been included the original log that they presented to respondent during the audit accounted for hours spent in the real_estate activity petitioner revised and resubmitted the log to reflect the hours spent traveling to the properties but respondent refused to accept the additional hours without the travel time the hours in the log totaled less than the threshold of hours including the travel time petitioner’s hours totaled exceeding the 750-hour threshold by almost hours petitioner’s methodology in revising the log was to determine whether the activity for any day reflected in the log took place in austin or near her residence in dripping springs for each occasion where the activity occurred in austin she computed a 45-minute trip or hours round trip for that day for example on a particular day that reflected only hours involved in the activity in austin petitioner added hours for the travel to austin from her home in dripping springs for a total of three hours engaged in the activity for that day discussion the primary issue is the narrow and purely factual question of whether petitioner spent hours or more as a real_estate_professional involved in her rental real_estate activity respondent concedes that petitioner meets all other requirements to be entitled to deduct losses from a rental real_estate activity from non-passive income generally sec_469 disallows a deduction attributable to a passive_activity_loss that is used to reduce non-passive-activity income for any taxable_year sec_469 d a passive_activity is a business in which the taxpayer does not materially participate sec_469 material_participation in an activity is regular continuous and substantial involvement sec_469 for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1 e income_tax regs petitioners made an election to treat their rental properties as a single activity according to sec_1_469-9 income_tax regs this election is binding for the taxable_year in issue rental_activity however is generally treated as passive per se regardless of whether there is material_participation sec_469 petitioner however seeks to qualify under sec_469 which provides that a real_estate_professional may engage in a nonpassive real_estate business if he or she meets certain requirements in particular the taxpayer’s rental_activity will not be per se passive if he or she meets two requirements first more than one-half of the personal services performed by the taxpayer in trades_or_businesses are performed in the real_property trades_or_businesses in which the taxpayer materially participates second the taxpayer performs more than hours of services during the tax_year in the real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii shaw v commissioner tcmemo_2002_35 bailey v commissioner tcmemo_2001_296 respondent agrees that petitioner materially participated and spent more than one-half of her time in the rental real_estate activity but does not agree that petitioner performed hours of services in the activity respondent contends that petitioner did not meet the 750-hour test because the hours reported in the original log presented to respondent fell short of the 750-hour requirement respondent further contends that petitioner’s revised log was insufficient to remedy the perceived shortfall in the original log the pertinent requirements are set forth in sec_1_469-5t temporary income_tax regs fed reg date as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries the focal point of the controversy therefore is whether petitioner’s revised log is sufficient to show that she spent at least hours in the activity we hold that it is the record reflects that petitioner kept a contemporaneous log and accurately recorded her rental real_estate activity for each day she engaged in the activity the total hours originally recorded on the log however did not account for petitioner’s travel time from her dripping springs home to austin accordingly petitioner identified those days that she was in austin and involved in the activity and added hours for travel to and from her home in dripping springs with those additional hours petitioner would have met the threshold hour requirement of the regulation respondent however contends that the times on the original log were inclusive of all of petitioner’s activity travel petitioner testified and had clear and crisp recall of the activity reflected on the log and was easily able to identify those occasions when the activity occurred in austin respondent’s counsel cross- examined petitioner but was able to show only a few minor discrepancies that petitioner admitted were in error altogether petitioner has shown that she spent more than hours engaged in the rental real_estate activity during respondent relies on a series of memorandum opinions of this court where there was inadequate recordkeeping and insufficient evidence to support the threshold hour requirement in those cases the court recognized that the recordkeeping requirements of the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers but that the regulations do not allow a postevent ballpark guesstimate see bailey v commissioner tcmemo_2001_296 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 those cases did not involve a detailed contemporaneous log such as the one petitioner maintained petitioner provided day-by-day explanations of the specific rental real_estate activity in her log further from the log it was easy to identify days when the activity took place in austin finally petitioner has shown that the travel time was not included in the original log petitioner’s log and her revised log showing the travel time are well within the guidelines of sec_1 5t f temporary income_tax regs supra accordingly petitioners are entitled to apply the losses from the real_estate activity against their non-passive-activity income and they have shown that respondent’s determination is in error because we hold that petitioners are entitled to the disallowed loss deduction there is no underpayment of income_tax and the accuracy-related_penalty of sec_6662 is therefore not applicable to reflect the foregoing decision will be entered for petitioners
